FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR EDGARDO ROSAS-                             No. 12-71613
GRIJALVA,
                                                 Agency No. A099-526-533
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Oscar Edgardo Rosas-Grijalva, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

       Substantial evidence supports the agency’s finding that Rosas-Grijalva failed

to establish past persecution or a well-founded fear of future persecution on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); see also Molina-Morales v.

INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). Thus, Rosas-Grijalva’s asylum and withholding of removal

claims fail.

       Rosas-Grijalva does not make any arguments challenging the agency’s

rejection of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th

Cir. 1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”).

       PETITION FOR REVIEW DENIED.


                                          2                                     12-71613